Order filed October 2, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00577-CV
                                    ____________

                          SAMAH ABU-MAHEED, Appellant

                                            V.

                         ABDULNASSIR TAMIMI, Appellee


                       On Appeal from the 246th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-40720


                                       ORDER

       The clerk’s record was filed August 7, 2012. The official court reporter notified
this court that she had been advised by appellant’s counsel that no reporter’s record will
be filed in this appeal. Accordingly, appellant=s brief was due September 6, 2012. No
brief or motion for extension of time has been filed.

       Unless appellant files her brief with the clerk of this court on or before November
2, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM